





MEMBERSHIP INTEREST PURCHASE AGREEMENT

AMONG

MAB RESOURCES HOLDINGS, LLC

AND

JM MAGNA HOLDINGS, LLC

AND

FORTEM RESOURCES INC.

dated as of

April 12, 2017











--------------------------------------------------------------------------------







Exhibits:




Schedule A

 

Description of Contractual Rights

Exhibit A

-

Canadian Investor Questionnaire

Exhibit B

-

United States Accreditor Investor Questionnaire

















--------------------------------------------------------------------------------







MEMBERSHIP INTEREST PURCHASE AGREEMENT

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”), dated as of
April 12, 2017, is entered into

AMONG:

MAB Resources Holdings, LLC (“MAB”), a limited liability company organized under
the laws of the State of Nevada,

AND:

JM Magna Holdings, LLC (“JM Magna” and together with MAB, the “Sellers” and each
of them a “Seller”), a limited liability company organized under the laws of the
State of Nevada,

AND:

Fortem Resources Inc. (“Buyer”), a Nevada corporation

WHEREAS:



A.

MAB owns 50% of the outstanding membership interests (the “MAB Membership
Interest”) of Rolling Rock Resources, LLC, a Nevada limited liability company
(the “Company”);



B.

JM Magna owns 50% of the outstanding membership interests (the “JM Magna
Membership Interest”) of the Company;



C.

The Company owns certain petroleum, natural gas and general rights as described
on and attached to Schedule A of this Agreement (the “Contractual Rights”);



D.

MAB wishes to sell to Buyer, and Buyer wishes to purchase from MAB, the MAB
Membership Interest, subject to the terms and conditions set forth herein; and



E.

JM Magna wishes to sell to Buyer, and Buyer wishes to purchase from JM Magna,
the JM Magna Membership Interest, subject to the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE 1
PURCHASE AND SALE



1.1

Purchase and Sale

Subject to the terms and conditions set forth herein, at the Closing (as defined
herein):



(a)

MAB shall sell to Buyer, and Buyer shall purchase from MAB, all of the MAB
Membership Interest, free and clear of any mortgage, pledge, lien, charge,
security interest, claim or other encumbrance (“Encumbrance”), for the
consideration specified in Section 1.2.











--------------------------------------------------------------------------------

- 2 -






(b)

JM Magna shall sell to Buyer, and Buyer shall purchase from JM Magna, all of the
JM Magna Membership Interest, free and clear of any Encumbrance, for the
consideration specified in Section 1.2.



1.2

Purchase Price

The aggregate purchase price for the MAB Membership Interest and the JM Magna
Membership Interest (collectively, the “Membership Interests”) shall be
US$40,100,000 which shall be payable by the Buyer to the Sellers on the Closing
Date as follows:



(a)

the payment of US$100,000 (which the Sellers acknowledge has been paid by the
Buyer on the Seller’s behalf to ROSC as a non-refundable deposit pursuant to the
terms of the Asset Purchase Agreement, as such terms are defined below); and



(b)

the issuance of an aggregate of 20,000,000 common shares (the “Purchase Shares”)
in the capital of Buyer at a deemed value of US$2.00 per Purchase Share, with
10,000,000 Purchase Shares issuable to MAB Resources and 10,000,000 Purchase
Shares issuable to JM Magna (collectively, the “Closing Shares”).



1.3

Closing

The purchase, sale and transfer of the Membership Interests as contemplated by
this Agreement, and the issuance of the Closing Shares (the “Closing”), shall
take place at 12:00 p.m. on the date of this Agreement (the “Closing Date”) at
the offices of Clark Wilson LLP, 900 – 885 West Georgia Street, Vancouver, B.C.
V6C 3H1.



1.4

Transfer Taxes

Each Seller, individually as to itself and not on a joint and several basis,
shall pay, and shall reimburse Buyer for, any sales, use or transfer taxes,
documentary charges, recording fees or similar taxes, charges, fees or expenses,
if any, that become due and payable as a result of the transactions contemplated
by this Agreement.



1.5

Withholding Taxes

Buyer and the Company shall be entitled to deduct and withhold from the Purchase
Price all taxes that Buyer and the Company may be required to deduct and
withhold under any provision of tax law. All such withheld amounts shall be
treated as delivered to Sellers hereunder, as their respective interest may
appear.

ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF SELLERS

Each Seller represents and warrants to Buyer, individually as to itself and not
jointly and severally, that the statements contained in this Article 2 are true
and correct as of the Closing Date.  For purposes of this Article 2, “Seller’s
knowledge,” “knowledge of Seller” and any similar phrases shall mean the actual
or constructive knowledge of MAB and JM Magna, respectively, after due inquiry.



2.1

Authority of Sellers; Enforceability

Each of MAB and JM Magna has full power and authority to enter into this
Agreement and the documents to be delivered hereunder, to carry out its
obligations hereunder and to consummate the











--------------------------------------------------------------------------------

- 3 -




transactions contemplated hereby. This Agreement and the documents to be
delivered hereunder have been duly executed and delivered by each of MAB and JM
Magna, and (assuming due authorization, execution and delivery by Buyer) this
Agreement and the documents to be delivered hereunder constitute legal, valid
and binding obligations of MAB and JM Magna, enforceable against them in
accordance with their respective terms.



2.2

No Conflicts; Consents

The execution, delivery and performance by MAB and JM Magna of this Agreement
and the documents to be delivered hereunder, and the consummation of the
transactions contemplated hereby, do not and will not:



(a)

violate, conflict with or constitute a default under the respective Articles of
Organization of each Seller or other organizational documents of any of them;



(b)

violate or conflict with any judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to any of them;



(c)

conflict with, or result in (with or without notice or lapse of time or both)
any violation of, or default under, or give rise to a right of termination,
acceleration or modification of any obligation or loss of any benefit under any
contract or other instrument to which any of them is a party; or



(d)

result in the creation or imposition of any Encumbrance on the Membership
Interests or any of them.

Other than the consent of the respective member of each Seller, no consent,
approval, waiver or authorization is required to be obtained by any of MAB and
JM Magna or the Company from any person or entity (including any governmental
authority) in connection with the execution, delivery and performance by Sellers
of their obligations under this Agreement and the consummation of the
transactions contemplated hereby and thereby.



2.3

Legal Proceedings

There is no claim, action, suit, proceeding or governmental investigation
(“Action”) of any nature pending or, to Sellers’ knowledge, threatened against
or by MAB and JM Magna:



(a)

relating to or affecting the Membership Interests; or



(b)

that challenges or seeks to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement.

No event has occurred or circumstances exist that may give rise to, or serve as
a basis for, any such Action.



2.4

Operating History

Except as contemplated herein and with respect to the Purchase and Sale
Agreement dated effective March 1, 2017 between Rockies Standard Oil Company,
LLC (“RSOC”) and the Company (the “Asset Purchase Agreement”), as amended, and
the transactions contemplated therein, the Company is not a party to any
agreement or undertaking, has never commenced operations or received or expended
any money or other property and has no assets or liabilities, other than
transaction costs incurred in











--------------------------------------------------------------------------------

- 4 -




connection with such agreements which will be paid on or prior to Closing. The
Company is managed by a sole Manager, Marc A. Bruner, who has managed the
Company solely in his capacity as manager.



2.5

Ownership of Membership Interests



(a)

MAB is the sole legal, beneficial, record and equitable owner of the MAB
Membership Interest, free and clear of all Encumbrances whatsoever.



(b)

JM Magna is the sole legal, beneficial, record and equitable owner of the JM
Magna Membership Interest, free and clear of all Encumbrances whatsoever.



(c)

The Membership Interests constitute 100% of the issued and outstanding debt
and/or equity securities of the Company.



(d)

The Membership Interests were issued in compliance with applicable laws. The
Membership Interests were not issued in violation of the organizational
documents of the Company or any other agreement, arrangement or commitment to
which any of the Sellers or the Company is a party and are not subject to or in
violation of any pre-emptive or similar rights of any Person.



(e)

Other than the organizational documents of the Company, there are no voting
trusts, proxies or other agreements or understandings in effect with respect to
the voting or transfer of any of the Membership Interests.



2.6

Brokers

No broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of the Sellers or any of
them.



2.7

Securities Law Acknowledgements

Each of the Sellers acknowledges that:



(a)

none of the Purchase Shares have been or will be registered under the United
States Securities Act of 1933, as amended, (the “1933 Act”), or under any
securities or “blue sky” laws of any state of the United States, and, unless so
registered, may not be offered or sold in the United States or, directly or
indirectly, to any U.S. Person (as defined in Rule 902(k) of Regulation S,
promulgated by the Securities and Exchange Commission under the 1933 Act
(“Regulation S”)), except in accordance with the provisions of Regulation S,
pursuant to an effective registration statement under the 1933 Act, or pursuant
to an exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act, and in each case only in accordance with
applicable state, provincial and foreign securities laws;



(b)

Buyer has not undertaken, and will have no obligation, to register any of the
Purchase Shares under the 1933 Act or any other applicable securities laws;



(c)

Buyer will refuse to register the transfer of any of the Purchase Shares to a
U.S. Person not made pursuant to an effective registration statement under the
1933 Act or pursuant to an available exemption from the registration
requirements of the 1933 Act and in each case in accordance with applicable
laws;











--------------------------------------------------------------------------------

- 5 -






(d)

there are risks associated with the purchase of the Purchase Shares, as more
fully described in Buyer’s periodic disclosure filed on SEDAR and EDGAR and
forming part of the public record;



(e)

the Sellers have each had a reasonable opportunity to ask questions of, and
receive answers from, the Buyer in connection with the distribution of the
Purchase Shares hereunder, and to obtain additional information, to the extent
possessed or obtainable without unreasonable effort or expense, necessary to
verify the accuracy of the information about the Buyer;



(f)

any resale of the Purchase Shares by any of the Sellers will be subject to
resale restrictions contained in the securities laws applicable to the Buyer,
each Seller (as applicable) and any proposed transferee and it is the
responsibility of the Sellers to find out what those restrictions are and to
comply with such restrictions before selling any of the Purchase Shares;



(g)

the Sellers have been advised to consult their own legal, tax and other advisors
with respect to the merits and risks of an investment in the Purchase Shares and
with respect to applicable resale restrictions, and each of them is solely
responsible (and the Buyer is not in any way responsible) for compliance with:



(i)

any applicable laws of the jurisdiction in which they are formed or deemed
resident in connection with the distribution of the Purchase Shares hereunder,
and



(ii)

applicable resale restrictions;



(h)

the Sellers each consent to the placement of a legend or legends on any
certificate or other document evidencing any of the Purchase Shares setting
forth or referring to the restrictions on transferability and sale thereof
contained in this Agreement, with such legend(s) to be substantially as follows:

THE HOLDER OF THIS SECURITY MUST NOT TRADE THE SECURITY IN OR FROM A
JURISDICTION OF CANADA UNLESS THE CONDITIONS IN SECTION 13 OF MULTILATERAL
INSTRUMENT 51-105, ISSUERS QUOTED IN THE U.S. OVER-THE-COUNTER MARKETS, ARE MET.

and:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.



(i)

the Buyer has advised the Sellers that the Buyer is relying on an exemption from
the requirements to provide the Sellers with a prospectus and to sell the
Purchase Shares through a person registered to sell securities under provincial
securities laws and other applicable securities laws, and, as a consequence of
acquiring the Purchase Shares pursuant to such











--------------------------------------------------------------------------------

- 6 -




exemption, certain protections, rights and remedies provided by applicable
securities laws (including the various provincial securities acts), including
statutory rights of rescission or damages, will not be available to the Sellers;
and



(j)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of any of the Purchase Shares.



2.8

Securities Law Representations

Each of the Sellers, severally but not jointly, hereby represents and warrants
that:



(a)

it is a U.S. Person, as that term is defined in Rule 902(k) of Regulation S; and



(b)

it is an “accredited investor”, as that term is defined in Rule 501 of
Regulation D promulgated by the Securities and Exchange Commission under the
1933 Act and as that term is defined in Section 1.1 of National Instrument
45-106, Prospectus Exemptions, adopted by the Canadian securities regulators,
and it has completed and submitted to the Buyer a Canadian Investor
Questionnaire and a U.S. Accredited Investor Certificate, each in the form
attached to this Agreement as Exhibit A and Exhibit B, respectively.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Sellers that the statements contained in this
Article 3 are true and correct as of the date hereof. For purposes of this
Article 3, “Buyer’s knowledge,” “knowledge of Buyer” and any similar phrases
shall mean the actual or constructive knowledge of any director or officer of
Buyer, after due enquiry.



3.1

Organization and Authority of Buyer; Enforceability

Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the state of Nevada.  Buyer has full corporate power and
authority to enter into this Agreement and the documents to be delivered
hereunder, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution, delivery and performance by
Buyer of this Agreement and the documents to be delivered hereunder and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite corporate action on the part of Buyer. This Agreement and the
documents to be delivered hereunder have been duly executed and delivered by
Buyer, and (assuming due authorization, execution and delivery by Sellers) this
Agreement and the documents to be delivered hereunder constitute legal, valid
and binding obligations of Buyer enforceable against Buyer in accordance with
their respective terms.



3.2

No Conflicts; Consents

The execution, delivery and performance by Buyer of this Agreement and the
documents to be delivered hereunder, and the consummation of the transactions
contemplated hereby, do not and will not:



(a)

violate or conflict with the articles of incorporation, by-laws or other
organizational documents of Buyer; or



(b)

violate or conflict with any judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Buyer.











--------------------------------------------------------------------------------

- 7 -




Other than the consent by the board of directors of Buyer to this Agreement and
the consummation of the transactions contemplated hereby, no consent, approval,
waiver or authorization is required to be obtained by Buyer from any person or
entity (including any governmental authority) in connection with the execution,
delivery and performance by Buyer of this Agreement and the consummation of the
transactions contemplated hereby.



3.3

Buyer’s Securities Law Acknowledgements

Buyer acknowledges that:



(a)

none of the Membership Interests have been or will be registered under the 1933
Act or under any securities or “blue sky” laws of any state of the United
States, and, unless so registered, may not be offered or sold in the United
States or, directly or indirectly, to any U.S. Person (as defined in Rule 902(k)
of Regulation S, except in accordance with the provisions of Regulation S,
pursuant to an effective registration statement under the 1933 Act, or pursuant
to an exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act, and in each case only in accordance with
applicable state, provincial and foreign securities laws;



(b)

Sellers have not undertaken, and will have no obligation, to register any of the
Membership Interests under the 1933 Act or any other applicable securities laws;



(c)

there are risks associated with the purchase of the Membership Interests;



(d)

Buyer is acquiring the Membership Interests for Buyer’s own account for
investment only, and not as a nominee or agent and not with a view towards or
for resale in connection with their distribution;



(e)

by reason of its, or of its management’s, business and financial experience,
Buyer has the capacity to evaluate the merits and risks of its investment in the
Membership Interests and to protect its own interests in connection with the
transactions contemplated in this Agreement;



(f)

it is an “accredited investor”, as that term is defined in Rule 501 of
Regulation D promulgated by the Securities and Exchange Commission under the
1933 Act and as that term is defined in Section 1.1 of National Instrument
45-106, Prospectus Exemptions, adopted by the Canadian securities regulators;



(g)

Buyer has had a reasonable opportunity to ask questions of, and receive answers
from, the Sellers and the Company in connection with the distribution of the
Membership Interests hereunder, and to obtain additional information, to the
extent possessed or obtainable without unreasonable effort or expense, necessary
to verify the accuracy of the information about the Company;



(h)

any resale of the Membership Interests by the Buyer will be subject to resale
restrictions contained in the securities laws applicable to the Buyer, the
Company and any proposed transferee and it is the responsibility of the Buyer to
find out what those restrictions are and to comply with such restrictions before
selling any of the Membership Interests;



(i)

the Buyer has been advised to consult the Buyer’s own legal, tax and other
advisors with respect to the merits and risks of an investment in the Membership
Interests and with respect











--------------------------------------------------------------------------------

- 8 -




to applicable resale restrictions, and it is solely responsible (and the Sellers
are not in any way responsible) for compliance with applicable resale
restrictions;



(j)

the Buyer consents to the placement of a legend or legends on any certificate or
other document evidencing any of the Membership Interests setting forth or
referring to the restrictions on transferability and sale thereof contained in
this Agreement, with such legend(s) to be substantially as follows:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

no securities commission or similar regulatory authority has reviewed or passed
on the merits of any of the Membership Interests.



3.4

Brokers

No broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Buyer.



3.5

Legal Proceedings

There is no Action pending or, to Buyer’s knowledge, threatened against or by
Buyer or any affiliate of Buyer that challenges or seeks to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement. No event has
occurred or circumstances exist that may give rise or serve as a basis for any
such Action.



3.6

Limited Due Diligence on the Company’s Assets

Buyer acknowledges, agrees and accepts that the Company is performing a limited
due diligence on the assets and interests that may be acquired by the Company
under the Asset Purchase Agreement, and that such due diligence review is not
completed as of the date of execution of this Agreement. Specifically, the
Company will only review (i) the unit and lease files related to the “Federal
Units” (as such term is defined in the Asset Purchase Agreement) that are
maintained by and in the possession of ROSC, (ii) the well files that are
maintained by and in the possession of ROSC, only for the currently producing or
shut in wells located within the “Federal Units,” and (iii) in the sole
discretion of the Company, certain publically recorded or filed instruments in
applicable county filing offices or the applicable state office of the United
States Bureau of Land Management, in either case only related to interests
within the “Federal Units.” In the event the Company acquires assets under the
Asset Purchase Agreement, it shall acquire such assets on an “as is, where is”
basis without any warranty of any kind except for a special warranty of title
from ROSC pursuant to the terms of the Asset Purchase Agreement.











--------------------------------------------------------------------------------

- 9 -






3.7

Conditional Acquisition of Assets

Buyer acknowledges, agrees and accepts that the acquisition of the assets and
interests by the Company under the Asset Purchase Agreement is conditional in
the sole discretion of the Company, including but not limited to the Company’s
election to terminate the Asset Purchase Agreement on or before April 17, 2017
due to the assertion by the Company of one or more “Title Defects” (as such term
is defined in the Asset Purchase Agreement). Buyer has received a complete copy
of the Asset Purchase Agreement and has reviewed it and understands its terms.

ARTICLE 4
CLOSING DELIVERIES AND CONDITION



4.1

Sellers’ Deliveries

At the Closing, Sellers shall deliver to Buyer the following:



(a)

Written consent from the sole member of MAB authorizing the transfer of the MAB
Membership Interest to Buyer.



(b)

Written consent from the sole member of JM Magna authorizing the transfer of the
JM Magna Membership Interest to Buyer.



(c)

Written consent from all of the members of the Company authorizing the transfer
of the Membership Interests to Buyer.



(d)

An Assignment of Membership Interest from each of MAB and JM Magna transferring
all of the Membership Interests to Buyer.



(e)

A Canadian Accredited Investor Questionnaire in the form attached hereto as
Exhibit A from each Seller.



(f)

A U.S. Accredited Investor Certificate in the form attached hereto as Exhibit B
from each Seller.



(g)

A revised Members’ Schedule reflecting the Buyer’s purchase of the Membership
Interests and ownership interest in the Company.



4.2

Buyer’s Deliveries

At the Closing, Buyer shall deliver the following to Sellers:



(a)

A Share Certificate representing 10,000,000 Purchase Shares registered to MAB.



(b)

A Share Certificate representing 10,000,000 Purchase Shares registered to JM
Magna.



(c)

A certificate of the Secretary of Buyer certifying as to the resolutions of the
board of directors of Buyer, duly adopted and in effect, which authorizes the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby.



4.3

Mutual Condition to Closing

Sellers and Buyer may rescind the transactions under this Agreement upon mutual
agreement in the event that the Company elects to terminate the Asset Purchase
Agreement on or before April 17, 2017











--------------------------------------------------------------------------------

- 10 -




due to the assertion by the Company of one or more “Title Defects” (as such term
is defined in the Asset Purchase Agreement). In the event the Company elects
such termination and the Sellers and Buyer have made certain closing deliveries
pursuant to Sections 4.1 and 4.2 above, such closing deliverables shall be
returned to the providing party and any Closing under this Agreement shall be
deemed not to have occurred.

ARTICLE 5
INDEMNIFICATION



5.1

Survival of Representations and Covenants

All representations, warranties, covenants and agreements contained herein and
all related rights to indemnification shall survive the Closing  for a period of
two years, except that the representations and warranties in Section 2.1, 2.2,
3.1 and 3.2 shall survive the Closing indefinitely.



5.2

Indemnification By Sellers

Subject to the survival period stated in Section 5.1, each Seller shall, on an
individual basis and not on a joint and several basis, defend, indemnify and
hold harmless Buyer, its affiliates (including the Company from and after the
Closing Date) and their respective stockholders, directors, officers and
employees from and against all claims, judgments, damages, liabilities,
settlements, losses, costs and expenses, including attorneys’ fees and
disbursements (a “Loss”), arising from or relating to:



(a)

any inaccuracy in or breach of any of the representations or warranties of such
Seller contained in this Agreement or any document to be delivered hereunder; or



(b)

any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by such Seller pursuant to this Agreement or any document to be
delivered hereunder.



5.3

Indemnification By Buyer

Subject to the survival period stated in Section 5.1, Buyer shall defend,
indemnify and hold harmless Sellers, their respective affiliates and their
respective members, directors, officers and employees from and against all
Losses arising from or relating to:



(a)

any inaccuracy in or breach of any of the representations or warranties of Buyer
contained in this Agreement or any document to be delivered hereunder; or



(b)

any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement or any document to be delivered
hereunder.



5.4

Indemnification Procedures

Whenever any claim shall arise for indemnification hereunder, the party entitled
to indemnification (the “Indemnified Party”) shall promptly provide written
notice of such claim to the other party (the “Indemnifying Party”). In
connection with any claim giving rise to indemnity hereunder resulting from or
arising out of any Action by a person or entity who is not a party to this
Agreement, the Indemnifying Party, at its sole cost and expense and upon written
notice to the Indemnified Party, may assume the defense of any such Action with
counsel reasonably satisfactory to the Indemnified Party. The Indemnified Party
shall be entitled to participate in the defense of any such Action, with its
counsel and at its own cost and expense. If the Indemnifying Party does not
assume the defense of any such Action, the Indemnified Party may, but shall not
be obligated to, defend against such Action in











--------------------------------------------------------------------------------

- 11 -




such manner as it may deem appropriate, including, but not limited to, settling
such Action, after giving notice of it to the Indemnifying Party, on such terms
as the Indemnified Party may deem appropriate and no action taken by the
Indemnified Party in accordance with such defense and settlement shall relieve
the Indemnifying Party of its indemnification obligations herein provided with
respect to any damages resulting therefrom. The Indemnifying Party shall not
settle any Action without the Indemnified Party’s prior written consent (which
consent shall not be unreasonably withheld or delayed).



5.5

Payments

Once a Loss is agreed to by the Indemnifying Party or finally adjudicated to be
payable pursuant to this Article 5, the Indemnifying Party shall satisfy its
obligations within 15 Business Days of such final, non-appealable adjudication
by wire transfer of immediately available funds. The parties hereto agree that
should an Indemnifying Party not make full payment of any such obligations
within such 15 Business Day period, any amount payable shall accrue interest
from and including the date of agreement of the Indemnifying Party or final,
non-appealable adjudication to but excluding the date such payment has been made
at a rate per annum equal to the then prevailing prime lending rate of interest
charged by Toronto-Dominion Bank to commercial customers in the City of
Vancouver, British Columbia. Such interest shall be calculated daily on the
basis of a 365 day year and the actual number of days elapsed, without
compounding.



5.6

Effect of Investigation

Buyer’s right to indemnification or other remedy based on the representations,
warranties, covenants and agreements of Sellers contained herein will not be
affected by any investigation conducted by Buyer with respect to, or any
knowledge acquired by Buyer at any time, with respect to the accuracy or
inaccuracy of or compliance with, any such representation, warranty, covenant or
agreement.



5.7

Cumulative Remedies

The rights and remedies provided in this Article 5 are cumulative and are in
addition to and not in substitution for any other rights and remedies available
at law or in equity or otherwise.

ARTICLE 6
MISCELLANEOUS



6.1

Expenses

All costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses.



6.2

Further Assurances

Following the Closing, each of the parties hereto shall, and shall cause their
respective affiliates to, execute and deliver such additional documents,
instruments, conveyances and assurances and take such further actions as may be
reasonably required to carry out the provisions hereof and give effect to the
transactions contemplated by this Agreement.



6.3

Notices

All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given:











--------------------------------------------------------------------------------

- 12 -






(a)

when delivered by hand (with written confirmation of receipt);



(b)

when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); or



(c)

on the date sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next Business Day if sent after normal business hours of the recipient.

Such communications must be sent to the respective parties at the following
addresses (or at such other address for a party as shall be specified in a
notice given in accordance with this Section 6.3):



(a)

If to MAB Resources Holdings, LLC:



1155 Blake Street Suite #1002
Denver, CO 80202

Attention:

Marc A. Bruner
Email:




(b)

If to JM Magna Holdings, LLC:



153 Sierra Court
Maple, Ontario
Canada  L6A 2L8

Attention:

Jaime Melo
Email:




(c)

If to Buyer:

Fortem Resources Inc.
815 8th Avenue S.W., Suite 700
Calgary, AB T2P 3P2

Attention: Michael Caetano
E-mail:



6.4

Headings

The headings in this Agreement are for reference only and shall not affect the
interpretation of this Agreement.



6.5

Severability

If any term or provision of this Agreement is invalid, illegal or unenforceable
in any jurisdiction, such invalidity, illegality or unenforceability shall not
affect any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction.











--------------------------------------------------------------------------------

- 13 -






6.6

Entire Agreement

This Agreement and the documents to be delivered hereunder constitute the sole
and entire agreement of the parties to this Agreement with respect to the
subject matter contained herein, and supersede all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter. In the event of any inconsistency between the statements in the
body of this Agreement and those in documents to be delivered hereunder, the
statements in the body of this Agreement will control.



6.7

Successors and Assigns

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Neither
party may assign its rights or obligations hereunder without the prior written
consent of the other party, which consent shall not be unreasonably withheld or
delayed. No assignment shall relieve the assigning party of any of its
obligations hereunder.



6.8

No Third-Party Beneficiaries

Except as provided in Article 5, this Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
or entity any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.



6.9

Amendment and Modification

This Agreement may only be amended, modified or supplemented by an agreement in
writing signed by each party hereto.



6.10

Waiver

No waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. No waiver by
any party shall operate or be construed as a waiver in respect of any failure,
breach or default not expressly identified by such written waiver, whether of a
similar or different character, and whether occurring before or after that
waiver. No failure to exercise, or delay in exercising, any right, remedy, power
or privilege arising from this Agreement shall operate or be construed as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.



6.11

Governing Law

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Utah and the federal laws of the United States of
America applicable therein without giving effect to any choice or conflict of
law provision or rule (whether of the State of Utah or any other jurisdiction).



6.12

Submission to Jurisdiction

Any legal suit, action or proceeding arising out of or based upon this Agreement
or the transactions contemplated hereby may be instituted in the courts of the
State of Utah located in the city of Salt Lake City, and each party irrevocably
submits to the exclusive jurisdiction of such courts in any such suit, action or
proceeding.











--------------------------------------------------------------------------------

- 14 -






6.13

Specific Performance

The parties agree that irreparable damage would occur if any provision of this
Agreement were not performed in accordance with the terms hereof and that the
parties shall be entitled to specific performance of the terms hereof, in
addition to any other remedy to which they are entitled at law or in equity.



6.14

Counterparts

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Agreement delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.

[remainder of the page left intentionally blank]











--------------------------------------------------------------------------------

- 15 -







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.



FORTEM RESOURCES INC.


Per:

/s/ Michael Caetano


Authorized Signatory



Name:  

Michael Caetano
Title:    Chief Executive Officer






MAB RESOURCES HOLDINGS, LLC


Per:

Marc A. Bruner


Authorized Signatory

Name:  Marc A. Bruner




Title:    

Managing Member






JM MAGNA HOLDINGS, LLC


Per:

/s/ Jamie Melo


Authorized Signatory



Name:  

Jamie Melo


Title:    

Managing Member














--------------------------------------------------------------------------------

- 16 -




Schedule A – Contractual Rights




Contractual Rights




Company holds certain rights pursuant to a Purchase and Sale Agreement dated
effective March 1, 2017 (the “Agreement”) between the Company and Rockies
Standard Oil Company, LLC, as amended, all of which rights are qualified in
their entirety by the terms of the Agreement, as attached hereto.

[Copy of the Agreement attached]











--------------------------------------------------------------------------------







Exhibit A

CANADIAN INVESTOR QUESTIONNAIRE

(ALBERTA, BRITISH COLUMBIA, MANITOBA, NEWFOUNDLAND AND LABRADOR, NEW BRUNSWICK,
NOVA SCOTIA, ONTARIO, PRINCE EDWARD ISLAND, QUEBEC, AND SASKATCHEWAN)




TO:

Fortem Resources Inc. (the “Issuer”)

RE:

Acquisition of Common Shares (the “Purchase Shares”) of the Issuer

Capitalized terms used in this Canadian Questionnaire (this “Questionnaire”) and
not specifically defined have the meaning ascribed to them in the Membership
Interest Purchase Agreement between the undersigned (the “Seller”) and the
Issuer to which this Exhibit A is attached.

In connection with the acquisition by the Seller of the Purchase Shares, the
Seller hereby represents, warrants and certifies to the Issuer that the Seller:



(i)

is acquiring the Purchase Shares as principal; and



(ii)

(A)

is resident in or is subject to the laws of one of the following (check one):

o Alberta

o New Brunswick



o

Prince Edward Island

o British Columbia

o Nova Scotia

o Quebec

o Manitoba

o Ontario

o Saskatchewan

o Newfoundland and Labrador

o Yukon

o Northwest Territories

o United States: _________________________ (List State of Residence)

or



(B)

o is resident in a country other than Canada or the United States.

In connection with the acquisition of the Purchase Shares, the Seller hereby
represents, warrants, covenants and certifies that the Seller meets one or more
of the following criteria:

I.

SELLER ACQUIRING UNDER THE “ACCREDITED INVESTOR” EXEMPTION

 

the Seller is not a trust company or trust company registered under the laws of
Prince Edward Island that is not registered or authorized under the Trust and
Loan Companies Act (Canada) or under comparable legislation in another
jurisdiction of Canada,

 

 the Seller is an “accredited investor” within the meaning of NI 45-106, by
virtue of satisfying the indicated criterion below (YOU MUST INITIAL OR PLACE A
CHECK-MARK ON THE APPROPRIATE LINE(S)) (see certain guidance with respect to
accredited investors that starts on page 9, below)











--------------------------------------------------------------------------------

- 2 -








 

o

(i)

except in Ontario, a person registered under the securities legislation of a
jurisdiction of Canada as an adviser or dealer,

 

o

(ii)

an individual registered under the securities legislation of a jurisdiction of
Canada as a representative of a person referred to in paragraph (ix),

 

o

(iii)

an individual formerly registered under the securities legislation of a
jurisdiction of Canada, other than an individual formerly registered solely as a
representative of a limited market dealer under one or both of the Securities
Act (Ontario) or the Securities Act (Newfoundland and Labrador),

 

o

(iv)

an individual who, either alone or with a spouse, beneficially owns financial
assets having an aggregate realizable value that, before taxes but net of any
related liabilities, exceeds $1,000,000,

 

o

(v)

an individual who beneficially owns financial assets having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
$5,000,000,

 

o

(vi)

an individual whose net income before taxes exceeded $200,000 in each of the 2
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year,

 

o

(vii)

an individual who, either alone or with a spouse, has net assets of at least
$5,000,000,

 

o

(viii)

a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements and
that has not been created or used solely to purchase or hold securities as an
accredited investor as defined in this paragraph (viii),

 

o

(ix)

an investment fund that distributes or has distributed its securities only to



(i)

a person that is or was an accredited investor at the time of the distribution,



(ii)

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 [Minimum amount investment] of NI 45-106, or 2.19 [Additional
investment in investment funds] of NI 45-106, or



(iii)

a person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 [Investment fund reinvestment] of NI 45-106,

 

o

(x)

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt,

 

o

(xi)

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be,











--------------------------------------------------------------------------------

- 3 -








 

o

(xii)

a person acting on behalf of a fully managed account managed by that person, if
that person is registered or authorized to carry on business as an adviser or
the equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction,

 

o

(xiii)

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded,

 

o

(xiv)

an entity organized in a foreign jurisdiction that is analogous to the entity
referred to in paragraph (i) in form and function,

 

o

(xv)

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors, and

Guidance On Accredited Investor Exemptions for Corporations, Trusts and Other
Entities

Accredited investors that are corporations, trusts or other entities include:



(a)

a corporation, trust or other entity, other than an investment fund, that has
net assets (please see the guidance below regarding calculating net assets) of
at least $5,000,000 as shown on its most recently prepared financial statements
in accordance with applicable generally accepted accounting principles and that
has not been created or used solely to purchase or hold securities as an
accredited investor;



(b)

a corporation, trust or other entity in respect of which all of the owners of
interests, direct, indirect or beneficial, except the voting securities required
by law to be owned by directors, are persons that are accredited investors; and



(c)

a trust established by an accredited investor for the benefit of the accredited
investor’s family members of which a majority of the trustees are accredited
investors and all of the beneficiaries are the accredited investor’s spouse, a
former spouse of the accredited investor or a parent, grandparent, brother,
sister, child or grandchild of that accredited investor, of that accredited
investor’s spouse or of that accredited investor’s former spouse.

Net Assets

For the purposes of Section (a) above, “net assets” means all of the
subscriber’s total assets minus all of the subscriber’s total liabilities. The
minimum net asset threshold of $5,000,000 specified in Section (a) above must be
shown on the entity’s most recently prepared financial statements. The financial
statements must be prepared in accordance with applicable generally accepted
accounting principles.

The Seller agrees that the above representations and warranties will be true and
correct both as of the execution of this Questionnaire and as of the Closing and
acknowledges that they will survive the completion of the acquisition of the
Purchase Shares.

The Seller acknowledges that the foregoing representations and warranties are
made by the Seller with the intent that they be relied upon in determining the
suitability of the Seller to acquire the Purchase Shares and that this
Questionnaire is incorporated into and forms part of the Agreement and the
undersigned undertakes











--------------------------------------------------------------------------------

- 4 -




to immediately notify the Issuer of any change in any statement or other
information relating to the Seller set forth herein which takes place prior to
the closing time of the acquisition of the Purchase Shares.

The Seller undertakes to immediately notify the Issuer of any change in any
statement or other information relating to the Seller set forth in the Agreement
or in this Questionnaire which takes place prior to the Closing.

By completing this Questionnaire, the Seller authorizes the indirect collection
of this information by each applicable regulatory authority or regulator and
acknowledges that such information is made available to the public under
applicable laws.

DATED as of  day of , 2017.






By: 

      Signature of Authorized Signatory of Seller





Print Name and Title of Authorized Signatory of Seller











--------------------------------------------------------------------------------

- 5 -







Exhibit B

TO MEMBERSHIP INTEREST PURCHASE AGREEMENT

UNITED STATES ACCREDITED INVESTOR QUESTIONNAIRE

Capitalized terms used in this U.S. Questionnaire (this “Questionnaire”) and not
specifically defined have the meaning ascribed to them in the Membership
Interest Purchase Agreement between the undersigned (the “Seller”) and Fortem
Resources Inc. (the “Issuer”) to which this Exhibit B is attached.

This Questionnaire applies only to persons that are U.S. Purchasers. A “U.S.
Purchaser” is: (a) any U.S. Person, (b) any person acquiring the Purchase Shares
on behalf of any U.S. Person, (c) any person that receives or received an offer
of the Purchase Shares while in the United States, or (d) any person that is in
the United States at the time the Seller’s buy order was made or this Agreement
was executed or delivered.

The Seller understands and agrees that none of the Purchase Shares have been or
will be registered under the 1933 Act, or applicable state, provincial or
foreign securities laws, and the Purchase Shares are being offered and sold to
the Seller in reliance upon the exemption provided in Section 4(2) of the 1933
Act and Rule 506 of Regulation D under the 1933 Act for non-public offerings.
The Purchase Shares are being offered and sold within the United States only to
“accredited investors” as defined in Rule 501(a) of Regulation D. The Purchase
Shares offered hereby are not transferable except in accordance with the
restrictions described herein.

The Seller represents, warrants, covenants and certifies (which representations,
warranties, covenants and certifications will survive the Closing) to the Issuer
(and acknowledges that the Issuer is relying thereon) that:



1.

it is not resident in Canada;



2.

it has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of an investment in the Purchase
Shares and it is able to bear the economic risk of loss of its entire
investment;



3.

the Issuer has provided to it the opportunity to ask questions and receive
answers concerning the terms and conditions of the sale of the Purchase Shares
and it has had access to such information concerning the Issuer as it has
considered necessary or appropriate in connection with its investment decision
to acquire the Purchase Shares;



4.

it is acquiring the Purchase Shares for its own account, for investment purposes
only and not with a view to any resale, distribution or other disposition of the
Purchase Shares in violation of the United States securities laws;



5.

it (i) has adequate net worth and means of providing for its current financial
needs and possible personal contingencies, (ii) has no need for liquidity in
this investment, and (iii) is able to bear the economic risks of an investment
in the Securities for an indefinite period of time;



6.

if the Seller is an individual (that is, a natural person and not a corporation,
partnership, trust or other entity), then it satisfies one or more of the
categories indicated below (please place an “X” on the appropriate lines):











--------------------------------------------------------------------------------

- 6 -








___________

a natural person whose individual net worth, or joint net worth with that
person’s spouse, exceeds US$1,000,000. For purposes of this category, “net
worth” means the excess of total assets at fair market value (including personal
and real property, but excluding the estimated fair market value of a person’s
primary home) over total liabilities. Total liabilities excludes any mortgage on
the primary home in an amount of up to the home’s estimated fair market value as
long as the mortgage was incurred more than 60 days before the Purchase Shares
are purchased, but includes (i) any mortgage amount in excess of the home’s fair
market value and (ii) any mortgage amount that was borrowed during the 60 day
period before the Closing Date for the purpose of investing in the Purchase
Shares,

___________

a natural person who had an individual income in excess of US$200,000 in each of
the two most recent years, or joint income with their spouse in excess of
US$300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year, or

___________

a director or executive officer of the Issuer;



7.

if the Seller is a corporation, partnership, trust or other entity), then it
satisfies one or more of the categories indicated below (please place an “X” on
the appropriate lines):

___________

an organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Purchase
Shares, with total assets in excess of US$5,000,000,

___________

a “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of US$5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of US$5,000,000, or, if a self-directed plan, whose investment
decisions are made solely by persons that are accredited investors,

___________

a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States),











--------------------------------------------------------------------------------

- 7 -








___________

a trust with total assets in excess of US$5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act, or

___________

an entity in which all of the equity owners satisfy the requirements of one or
more of the categories set forth in Section 6 of this Questionnaire;



8.

it has not purchased the Purchase Shares as a result of any form of general
solicitation or general advertising, including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio, internet, television or other form of telecommunications,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising;



9.

if the Seller decides to offer, sell or otherwise transfer any of the Purchase
Shares, it will not offer, sell or otherwise transfer any of such Purchase
Shares, directly or indirectly, unless:



(a)

the sale is to the Issuer,



(b)

the sale is made outside the United States in a transaction meeting the
requirements of Rule 904 of Regulation S under the 1933 Act and in compliance
with applicable local laws and regulations in which such sale is made;



(c)

the sale is made pursuant to the exemption from the registration requirements
under the 1933 Act provided by Rule 144 thereunder and in accordance with any
applicable state securities or “blue sky” laws, or



(d)

the Purchase Shares are sold in a transaction that does not require registration
under the 1933 Act or any applicable state laws and regulations governing the
offer and sale of securities, and



(e)

it has, prior to such sale pursuant to subsection (c) or (d), furnished to the
Issuer an opinion of counsel of recognized standing reasonably satisfactory to
the Issuer, to such effect;



10.

it understands and acknowledges that, upon the issuance thereof, and until such
time as the same is no longer required under the applicable requirements of the
1933 Act or applicable U.S. state laws and regulations, the certificates
representing the Purchase Shares, and all securities issued in exchange therefor
or in substitution thereof, will bear, in addition such legends as are required
by applicable securities laws.



11.

it understands and agrees that there may be material tax consequences to the
Seller of an acquisition or disposition of the Purchase Shares. The Issuer gives
no opinion and makes no representation with respect to the tax consequences to
the Seller under United States, state, local or foreign tax law of the Seller’s
acquisition or disposition of the Purchase Shares. In particular, no
determination has been made whether the Issuer will be a “passive Foreign
investment company” (“PFIC”) within the meaning of Section 1291 of the United
States Internal Revenue Code;



12.

it consents to the Issuer making a notation on its records or giving
instructions to any transfer agent of the Issuer in order to implement the
restrictions on transfer set forth and described in this Questionnaire and the
Membership Interest Purchase Agreement;



13.

it is resident in the United States of America, its territories and possessions
or any state of the United States or the District of Columbia (collectively the
“United States”), is a “U.S. Person” as such term is











--------------------------------------------------------------------------------

- 8 -




defined in Regulation S or was in the United States at the time the Purchase
Shares were offered or the Membership Interest Purchase Agreement was executed;
and



14.

it understands that the Issuer has no obligation to register any of the Purchase
Shares or to take action so as to permit sales pursuant to the 1933 Act
(including Rule 144 thereunder).

The Seller undertakes to notify the Issuer immediately of any change in any
representation, warranty or other information relating to the Seller set forth
herein which takes place prior to the closing time of the acquisition of the
Purchase Shares.

Dated , 2017.

 

 

X

 

 

Signature of Authorized Signatory

 

 

 

 

 

Name of Seller (please print)

 

 

 

 

 

Name of Authorized Signatory (please print)












